Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) for an interview prior to filing a response to the instant office action to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some or all the subject matter for the claims deemed allowable in the instant office action.  Furthermore, adding a limitation directed towards display overlaying color images is disclosed in SOROUSHI et al. (US Pub. No.: 2007-0046687), and would not further allowance if proposed in a potential amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917).

As per Claim 1 LUTTRULL discloses An endoscopic system (Figs. 1-2, 31 [0043]) for use in a light deficient environment comprising (Examiner respectfully asserts that while the preamble of Claim 1 contains " for use in a light deficient environment", the limitation is given no patentable weight because a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).): 
an imaging device comprising (Figs.1-4, 27-37 endoscope components system portion for lighting and imaging  [0157] [0165-0168]): a tube (Figs.1-4, 27-37 light pipe 52 [0166-0168]); one or more image sensors (Figs.1-4, 27-37 viewing system camera [0166-0168]); and a lens assembly comprising at least one optical element corresponding to said image sensor (Figs.1-4, 27-37 lens for the viewing system camera [0071-0072] [0166-0168]); a display for a user to visualize a scene (Figs.1-4, 27-37 display monitor 20 [0071-0072] [0166-0168]); an image signal processing controller (Figs.1-4, 27-37 system controllers [0071-0072] [0166-0168]); a light engine, wherein the light engine comprises: an illumination source generating one or more pulses of electromagnetic radiation (Figs.1-4, 27-37 light generating unit 10 [0071-0072] ER pulses [0166-0168]); and transmitting one or more pulses of electromagnetic radiation to a distal tip of an endoscope (Figs.1-4, 27-37 [0071-0072] distal end tip [0166-0171])
LUTTRULL does not disclose but FITZ discloses a lumen transmitting (Figs. 1-3, 5-6, 10A-B [0173-0175]) and includes a laser map pattern that is emitted on to a surface of a body tissue (Figs. 1-3, 5-6, 10A-B, 14A-D cartilage surface – laser map projection and patterns disclosed [0045] [0104-0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lumen transmitting and includes a laser map pattern that is emitted on to a surface of a body tissue as taught by FITZ into the system of LUTTRULL and because of the benefit taught by FITZ to disclose extended related improvements and features for at least tissue condition processing and imaging analysis whereby LUTTRULL is directed towards protective therapy for tissues through imaging and analysis and would benefit from the related feature improvements which could expand and improve system capabilities.

As per Claim 2 LUTTRULL discloses The endoscopic system of claim 1, further comprising a two-dimensional camera (Fig. 1 camera 16 at least a standard two dimensional camera [0166-0167]).


As per Claim 4 LUTTRULL discloses The endoscopic system of claim 1, further comprising an n-dimensional camera (Fig 1 camera 16 at least a standard two dimensional camera whereby n is 2 [0166-0167]).

As per Claim 5 LUTTRULL discloses The endoscopic system of claim 1, wherein 
LUTTRULL does not disclose but FITZ discloses the laser map pattern is invisible to a user of the endoscopic system (Figs. 2-6, 14A-D output to display monitor that may be turned off and deactivated invisible by/to the user [0104-0107]) (The motivation that applied in Claim 1 applies equally to Claim 5)
As per Claim 6 LUTTRULL discloses The endoscopic system of claim 1, wherein 
LUTTRULL does not disclose but FITZ discloses the laser map pattern is visible to a user of the endoscopic system (Figs. 2-6, 14A-D output to display [0104-0107]) (The motivation that applied in Claim 1 applies equally to Claim 6).

As per Claim 7 LUTTRULL discloses The endoscopic system of claim 1, wherein the system further comprises a processor (Figs. 1, 5-6 controller 44, 46 [0091]) that determines at least one of 
a distance of an endoscope or tool from an object (at least one), an angle between an endoscope or tool and the object (at least one), or surface area information about the object to the user of the endoscopic system (Figs. 1, 5-6 surface deterioration or abnormality situation [0114] [0133] [0184]).

As per Claim 8 LUTTRULL discloses The endoscopic system of claim 1, wherein the image sensor provides image data that is output to a control system that determines at least one of (Figs. 1, 5-6 camera 16 [0166-0167]; controller 44, 46 [0091]; display monitor 20 [0071])
 a distance of an endoscope from an object (one of), an angle between an endoscope and the object (one of), surface area information about the object (Figs. 1, 5-6 display monitor 20 [0071] for visible information on the surface situation [0114] real time capsule and details [0182-0184]), size of surgical tools (one of), size of structures (one of), size of anatomical structures (one of), location information (one of), and other positional data and metrics to the user of the endoscopic system (one of).

As per Claim 9 LUTTRULL discloses The endoscopic system of claim 1, wherein
LUTTRULL does not disclose but FITZ discloses display of the laser map pattern may be activated or deactivated by the user of the endoscopic system (Figs. 2-6, 14A-D output to display monitor that may be turned on and off by the user [0104-0107]) (The motivation that applied in Claim 1 applies equally to Claim 9).

As per Claim 10 LUTTRULL discloses The endoscopic system of claim 1, wherein the display provides real time measurements of one or more of a distance from an endoscope from an object (one of), an angle between an endoscope and the object (one of), or surface area information about the object to the user of the endoscopic system (Figs. 1, 5-6 display monitor 20 [0071] for visible information on the surface situation [0114] real time capsule and details [0182-0184]).


As per Claim 13 LUTTRULL discloses The endoscopic system of claim 1, wherein the imaging device comprises (See said analysis for Claim 1)
LUTTRULL does not disclose but FITZ discloses a first image sensor and a second image sensor to produce a three-dimensional image (Figs. 1, 3A-B one or more sensors [0036-0038] [0104-0107]) (The motivation that applied in Claim 1 applies equally to Claim 13).

As per Claim 15 LUTTRULL discloses The endoscopic system of claim 1, wherein the light engine comprises a first output wherein the first output is for light illumination (Figs.1-4, 27-37 light generating unit 10 [0071-0072] ER pulses [0166-0168])
LUTTRULL does not disclose but FITZ discloses and a second output that are independent from one another (Figs. 1, 3A-B one or more independent sensors [0036-0038]) and an output for tool tracking (Figs. 1, 3A-B [0079] [0284]) (The motivation that applied in Claim 1 applies equally to Claim 15)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917), as applied in Claims 1-2, 4-10, 13, 15, and further in view of NONN et al. (Pub. No.: US 2017-0059305).

As per Claim 3 LUTTRULL discloses The endoscopic system of claim 1, further comprising 
LUTTRULL and FITZ do not disclose but NONN discloses a three-dimensional camera (Figs. 2-4 at least a 3D camera capabilities [0007] [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a three-dimensional camera as taught by NONN into the system of LUTTRULL and FITZ and because of the benefit taught by NONN to disclose reducing the need for image stitching and other post capture processing to achieve a 3D imagery whereby LUTTRULL and FITZ benefit from 3D imaging analysis and would benefit from the ability to capture data with a 3D imaging device to improve upon imaging efficiency by removing additional post processing needs.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917), as applied in Claims 1-2, 4-10, 13, 15, and further in view of CARSON (US Patent No.: 3,844,047).

As per Claim 11 LUTTRULL discloses The endoscopic system of claim 10, wherein the real time measurements provided by the display (Figs. 1, 5-6 display monitor 20 [0071] for visible information on the surface situation [0114] real time capsule and details [0182-0184]) 
LUTTRULL and FITZ do not disclose but CARSON discloses measurements provided are accurate to less than 10 centimeters (Fig. 1-2 electronic micrometer for measurement abilities for accuracy [col. 9 lines 20-30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measurements provided are accurate to less than 10 centimeters as taught by CARSON into the system of LUTTRULL and FITZ and because of the benefit taught by CARSON to disclose measurement accuracy in micrometers which is important for such fields as tissue data measurement, analysis and repair as disclosed in LUTTRULL and FITZ which would benefit from higher accuracies.

As per Claim 12 LUTTRULL discloses The endoscopic system of claim 10, wherein the real time measurements provided by the display (Figs. 1, 5-6 display monitor 20 [0071] for visible information on the surface situation [0114] real time capsule and details [0182-0184])
LUTTRULL and FITZ do not disclose but CARSON discloses measurements provided are accurate to less than 1 millimeter (Fig. 1-2 electronic micrometer for measurement abilities for accuracy [col. 9 lines 20-30]) (The motivation that applied in Claim 11 applies equally to Claim 12).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917), as applied in Claims 1-2, 4-10, 13, 15, and further in view of FUJII et al. (Pub. No.: US 2010-0168585).

As per Claim 14 LUTTRULL discloses The endoscopic system of claim 1, wherein the system comprises a plurality of tools with each tool (Figs.1-4, 27-37 light generator, display device, imager for tools [0071-0072] ER pulses [0166-0168])
LUTTRULL and FITZ do not disclose but FUJII discloses a tool having one or more laser map patterns (Figs. 1, 3, 5 [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tool having one or more laser map patterns as taught by FUJII into the system of LUTTRULL and FITZ and because of the benefit taught by FUJII disclose specifically a device or tool containing the specialized tool for laser map patterns whereby FITZ teaches use of laser map patterns but does not specifically state a tool includes such feature which would be an improvement and as well for LUTTRULL that would benefit from related improvements and features for at least tissue condition processing and imaging analysis.


Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917), as applied in Claims 1-2, 4-10, 13, 15, and further in view of ZIMMERMANN et al. (Pub. No.: US 2018-0038845).

As per Claim 20 LUTTRULL discloses The endoscopic system of claim 1, wherein the light engine comprises (See said analysis for Claim 1)
LUTTRULL and FITZ do not disclose but ZIMMERMANN discloses a polarization filter (Figs. 1, 4A-B [0010] [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polarization filter as taught by ZIMMERMANN into the system of LUTTRULL and FITZ and because of the benefit taught by ZIMMERMANN to disclose an additional system component that is used to improve image quality by filtering out unwanted data and LUTTRULL and FITZ benefits from teaching that include related component features that would improve image quality as both LUTTRULL and FITZ rely on quality image capture and results.
As per Claim 21 LUTTRULL discloses The endoscopic system of claim 20, wherein
LUTTRULL and FITZ do not disclose but ZIMMERMANN discloses the polarization filter is located in a path of the electromagnetic radiation (Figs. 1, 4A-B [0010] [0036] – for ER disclosed [0010] [0035-0036]) (The motivation that applied in Claim 20 applies equally to Claim 21).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917) in view of ZIMMERMANN et al. (Pub. No.: US 2018-0038845), as applied in Claims 20-21, and further in view of FREEMAN et al. (Pub. No.: US 2008-0090220).

As per Claim 22 LUTTRULL discloses The endoscopic system of claim 21, wherein 
LUTTRULL FITZ ZIMMERMANN do not disclose but FREEMAN discloses the polarization filter is located at an end of the lumen (Figs. 4-6 [0013]) (Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify FREEMAN to teach a specific placement of a polarization filter because Applicant has not disclosed that located at a proximal end of the lumen provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of location because performance of said invention is not tied to the exact location of the polarization filter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polarization filter is located at an end of the lumen as taught by FREEMAN into the system of LUTTRULL FITZ ZIMMERMANN and because of the benefit taught by FREEMAN to disclose an additional system component with regards to a lumen that is used to improve image quality by filtering out unwanted data and LUTTRULL FITZ ZIMMERMANN benefits from teaching that include related component features that would improve image quality as LUTTRULL FITZ and ZIMMERMANN rely on quality image capture and results.

As per Claim 23 LUTTRULL discloses The endoscopic system of claim 21, wherein 
LUTTRULL FITZ ZIMMERMANN do not disclose but FREEMAN discloses the polarization filter is located at an end of the lumen (See said analysis for Claim 22) (Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify FREEMAN to teach a specific placement of a polarization filter because Applicant has not disclosed that located at a distal end of the lumen provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of location because performance of said invention is not tied to the exact location of the polarization filter)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917), as applied in Claims 1-2, 4-10, 13, 15, and further in view of RONCONE et al. (Pub. No.: US 2017-0205198).


As per Claim 24 LUTTRULL discloses The endoscopic system of claim 1, wherein 
LUTTRULL and FITZ do not disclose but RONCONE discloses the lens assembly comprises an electromagnetic radiation filter (Figs. 1-2 [0006-0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lens assembly comprises an electromagnetic radiation filter as taught by RONCONE into the system of LUTTRULL and FITZ and because of the benefit taught by RONCONE to disclose an additional system component with regards to a lens that is used to improve image quality by filtering out unwanted data and LUTTRULL and FITZ benefits from teaching that include related component features that would improve image quality as LUTTRULL and FITZ rely on quality image capture and results.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTTRULL et al. (Pub. No:  US 2017-0232269) in view of FITZ et al. (US Pub. No.: 2010-0160917), as applied in Claims 1-2, 4-10, 13, 15, and further in view of FREEMAN et al. (Pub. No.: US 2008-0090220).

As per Claim 25 LUTTRULL discloses The endoscopic system of claim 1, wherein 
LUTTRULL and FITZ and because of the benefit taught by FREEMAN to disclose the lens assembly comprises a polarization filter (Figs. 5-6 filter incorporation [0018] [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lens assembly comprises a polarization filter as taught by FREEMAN into the system of LUTTRULL and FITZ and because of the benefit taught by FREEMAN to disclose an additional system component with regards to a lens that is used to improve image quality by filtering out unwanted data and LUTTRULL and FITZ benefits from teaching that include related component features that would improve image quality as both LUTTRULL and FITZ rely on quality image capture and results.

ALLOWABLE SUBJECT MATTER
REASON FOR ALLOWANCE
Claims 16-19, 26-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-19, 26-27 is/are allowed.   The following is an examiner’s statement of reasons for allowance:


As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as a single image on the display” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The endoscopic system of claim 16, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as an overlay image on the display” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The endoscopic system of claim 18, wherein the overlay image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 26 the prior art of record either alone or in reasonable combination fails to teach or suggest “The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames is fed to a corresponding system that will provide location of critical tissue structures” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 27 the prior art of record either alone or in reasonable combination fails to teach or suggest “The endoscopic system of claim 26, wherein the location of critical structures is received by the endoscopic system and overlaid on a display, wherein the critical structures are encoded to any color selected by either an algorithm or a user” These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

With regards to Claims 16, 18, 26-27 the closest prior art LUTTRULL et al. (Pub. No:  US 2017-0232269) does not teach the respective claim limitations along with any reasonable combination of prior art in light of the claim dependencies.  LUTTRULL only teaches an endoscopic system that includes an imaging device with a tube, image sensor, a lens assembly, a display, and a light engine that includes an illumination source generating one or more pulses of electromagnetic radiation.

Claim 17 is disclosed in FITZ et al. (US Pub. No.: 2010-0160917) and would be rejected but for the dependency on allowable Claim 16.

Claim 19 is disclosed in SOROUSHI et al. (US Pub. No.: 2007-0046687) and would be rejected but for the dependency on allowable Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481